Case 2:18-cv-01854-JAD-VCF Document 12 Filed 01/14/19 Page 14 of 15




                                         ORDER AND DEFAULT JUDGMENT


                                                  ECF No. 12
Case 2:18-cv-01854-JAD-VCF Document 12 Filed 01/14/19 Page 15 of 15




                                    under the Eitel factors. Accordingly the Motion for

Default Judgment [ECF No. 12] is GRANTED as follows:




                                                                their costs and fees




           $3,945.00; and

     IT IS FURTHER ORDERED that he Clerk of Court is directed to CLOSE THIS CASE.

     FURTHER ORDERED that the Clerk of Court is directed to CLOSE THIS CASE.



                                      _________________________________
                                                   ____
                                                      _ ____
                                                           _ ______ _ _____
                                      U.S. District Judg
                                                    Judge
                                                      dge Je
                                                      dg  JJennifer
                                                             nniferr A.
                                                                     A. Do
                                                                        D
                                                                        Dorsey
                                      Dated: January 28, 2019



                                    _________________________________
                                              ____
                                                 _ ________ __
                                                             _ _________
                                                                     ___
                                              ict JJu
                                    U.S. District   udgge Jenniferr A. D
                                                   Judge                 or
                                                                       Dorsey
                                             nuary 28
                                    Dated: January    28, 2019
